IN THE
                          TENTH COURT OF APPEALS

                                 No. 10-18-00206-CR

MICHELLE SHIRCLIFF,
                                                             Appellant
v.

THE STATE OF TEXAS,
                                                             Appellee



                           From the 19th District Court
                            McLennan County, Texas
                           Trial Court No. 2015-1821-C1


                         ORDER ON REHEARING

       Appellant’s motion for rehearing is granted. The Court’s memorandum opinion

and judgment, dated July 25, 2018, are withdrawn, and this appeal is reinstated.

Appellant’s brief is due thirty days from the date of this Order.



                                                 PER CURIAM
Before Chief Justice Gray,
       Justice Davis, and
       Justice Scoggins
Order issued and filed September 12, 2018
Do not publish




Shircliff v. State                          Page 2